Exhibit 10.9

 

DESTINATION XL GROUP, INC.

2016 INCENTIVE COMPENSATION PLAN

 

DEFERRED STOCK AWARD AGREEMENT

(For Non-Employee Directors)

 

Agreement

1.Grant of Deferred Stock.   DESTINATION XL GROUP, INC., a Delaware corporation
(the “Company”), hereby grants, as of ____________________ (“Date of Grant”), to
_______________ (the “Participant”) an award (the “Award”) of deferred stock
(the “Deferred Stock”) of ____ shares of the Company’s common stock, $.01 par
value per share, subject to the terms and conditions as set forth herein.  This
deferred stock award agreement (the “Agreement”) is issued pursuant to the
Company’s 2016 Incentive Compensation Plan (the “2016 Plan”) and the Company’s
Amended and Restated Non-Employee Director Compensation Plan (the “Non-Employee
Director Plan”), which are incorporated herein for all purposes.  The
Participant hereby acknowledges receipt of copies of the 2016 Plan and the
Non-Employee Director Plan and agrees to be bound by all of the terms and
conditions hereof and thereof and all applicable laws and regulations.

2.Definitions.  Unless otherwise provided herein, terms used herein that are
defined in the 2016 Plan and not defined herein shall have the meanings
attributed thereto in the 2016 Plan.

3.Vesting Schedule. Pursuant to the Non-Employee Director Plan, the Deferred
Stock shall be fully vested on the Date of Grant.

4.Deferral Period.  Pursuant to the Non-Employee Director Plan, Shares that are
deferred pursuant to this Award of Deferred Stock shall be delivered to the
Participant, or in the event of the Participant’s death, to the Beneficiary or
Beneficiaries designated by the Participant, or if the Participant has not so
designated any Beneficiary(ies), or no Beneficiary survives the Participant, to
the personal representative of the Participant’s estate, within 30 days after
the end of a period (the “Deferral Period”) that begins on the Date of Grant and
ends on the [earlier of (a) the [______] anniversary of the Date of Grant or (b)
the] date on which the Participant incurs a “separation from service”, within
the meaning of Section 409A of the Code.  Payment of the Award shall be made in
shares of Common Stock, except as otherwise provided under the 2016 Plan.

5.Adjustments. This Award shall be subject to the adjustments provided for in
Section 11 of the 2016 Plan.

6.Transferability.  Unless otherwise determined by the Committee in a manner
that does not violate the requirements of Section 409A of the Code, the Award
granted hereby is not transferable otherwise than by will or under the
applicable laws of descent and distribution.  Upon any attempt to transfer,
assign, negotiate, pledge or hypothecate the, or in the event of any levy upon
the by reason of any execution, attachment or similar process contrary to the
provisions hereof, the

 

--------------------------------------------------------------------------------

 

Award shall immediately become null and void.  The terms of this Agreement shall
be binding upon the executors, administrators, heirs, successors and assigns of
the Participant.  

7.No Rights of Stockholders.  Prior to the date on which Shares that are
deferred pursuant to this Award of Deferred Stock are delivered to the
Participant pursuant to Section 4 hereof, the Award carries no voting or
dividend or other rights and privileges of a stockholder of the Company.

8.Acceleration of Deferral Period Upon Change in Control.  If and to the extent
it would not result in a violation of Section 409A of the Code, in the event
that a Change in Control, as defined in Section 10(b) of the 2016 Plan, occurs
during the Deferral Period, the Shares that are subject to this Award of
Deferred Stock shall be delivered to the Participant within 30 days after the
Change in Control.  

9.No Right to Continued Employment or Service with the Company.  Neither the
Deferred Stock nor this Agreement shall confer upon the Participant any right to
continued employment or service with the Company.

10.Law Governing.  This Agreement shall be governed in accordance with and
governed by the internal laws of the State of Delaware.

11.Interpretation / Provisions of Plan Control. This Agreement is subject to all
the terms, conditions and provisions of the 2016 Plan, including, without
limitation, the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the 2016 Plan adopted by the Committee as may be in
effect from time to time. If and to the extent that this Agreement conflicts or
is inconsistent with the terms, conditions and provisions of the 2016 Plan, the
2016 Plan shall control, and this Agreement shall be deemed to be modified
accordingly. The Participant accepts this Agreement subject to all of the terms
and provisions of the 2016 Plan and this Agreement.  The undersigned Participant
hereby accepts as binding, conclusive and final all decisions or interpretations
of the Committee upon any questions arising under the 2016 Plan and this
Agreement, unless shown to have been made in an arbitrary and capricious manner.

12.Notices.  Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s Secretary at 555 Turnpike Street, Canton, MA
02021, or if the Company should move its principal office, to such principal
office, and, in the case of the Participant, to the Participant’s last permanent
address as shown on the Company’s records, subject to the right of either party
to designate some other address at any time hereafter in a notice satisfying the
requirements of this Section.

13.Section 409A.  This Award shall be subject to the provisions of Section 8(e)
of the 2016 Plan, relating to Section 409A of the Code.

 

MIA 185573313v2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the ____
day of _______________________, 20______.

 

COMPANY:

 

DESTINATION XL GROUP, INC., a Delaware corporation

 

 

By:

 

Name:

 

Title:

 

The Participant acknowledges receipt of copies of the 2016 Plan and the
Non-Employee Director Plan and represents that he or she has reviewed the
provisions of both plans and this Agreement in their entirety and is familiar
with and understands their terms and provisions, and hereby accepts this
Agreement subject to all of the terms and provisions of the 2016 Plan and the
Agreement.  The Participant further represents that he or she has had an
opportunity to obtain the advice of counsel prior to executing this Agreement.

 

Dated:

 

 

PARTICIPANT:

 

 

 

 

 

By:

 

 

 

 

[                                            ]

 

MIA 185573313v2